JOHN S. COVINGTON, Judge.
Appellee, Willard Dugas, has filed a motion to dismiss this appeal. The grounds for the motion are that this court has previously addressed the issue raised by the appeal on an application for writs filed by appellants, General Electric Company and Robert E. Brizendine, and that the appeal was taken from an interlocutory judgment which does not cause irreparable injury. Appellants are appealing the trial court’s judgment of November 19,1986, which sustained appellee’s dilatory exception raising the objection of improper joinder of parties and dismissed Robert Brizendine’s petition joining appellee as a defendant. Following the judgment, appellants filed a writ application as well as a motion for appeal. Appellants raised the same issue in the writ application as they did in the appeal, that the trial court erred in sustaining the objection of improper joinder. On March 13, 1987, this court denied the writ application on the basis that the judgment sustaining the dilatory exception is an appealable judgment and that relator’s remedy is by review on appeal.
Appellee first contends that the merits of the issue raised on appeal have already been addressed by this court. However, the language used in the order denying writs indicates that this court did not consider the merits but instead stated that relator’s proper remedy is by appeal. Consequently, this argument has no merit.
Appellee also argues that this court meant that the issue should be decided on an appeal after a trial on the merits. However, the order denying writs states appellant may appeal the judgment sustaining the dilatory exception at this stage of the proceedings.
Appellee further maintains the appeal should be dismissed because the judgment sustaining the dilatory exception is interlocutory and does not cause irreparable injury. This issue has already been decided by this court on the writ application. A majority of the panel agreed with the writ report’s conclusion that the judgment on the exception is a final judgment since Robert Brizendine’s petition joining appellee was dismissed. Since the court has already considered this issue, the motion to dismiss is denied.
MOTION TO DISMISS APPEAL IS DENIED.